
	
		I
		112th CONGRESS
		1st Session
		H. R. 3219
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Mr. Chabot introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Investment Act of 1958 with
		  respect to small business investment companies, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Investment Company
			 Modernization Act of 2011.
		2.Maximum
			 leverageSection 303(b)(2) of
			 the Small Business Investment Act of 1958 (15 U.S.C. (b)(2)) is amended by
			 striking so much of paragraph (2) as precedes subparagraph (C) and inserting
			 the following:
			
				(2)Maximum
				leverage
					(A)In
				generalExcept as provided in subparagraph (B), the maximum
				amount of outstanding leverage made available to any one company licensed under
				section 301(c) of this Act may not exceed the lesser of—
						(i)300 percent of
				such company’s private capital; or
						(ii)$150,000,000.
						(B)Certain single
				companiesBeginning after the date of enactment of this
				subparagraph, if a majority of the managers of a company are experienced in
				managing one or more companies licensed under section 301(c) of this Act (as
				determined by the Administrator), the maximum amount of outstanding leverage
				made available to that company may not exceed the lesser of—
						(i)300 percent of
				such company’s private capital; or
						(ii)$200,000,000.
						(C)Multiple
				licensees under common controlThe maximum amount of out standing
				leverage made available to two or more companies licensed under section 301(c)
				of this Act that are commonly controlled (as determined by the Administrator)
				and not under capital impairment may not exceed $350,000,000, but the material
				capital impairment of one licensed company in a group under common control
				shall not reduce the maximum amounts of outstanding leverage that is made
				available to the other licensed companies in that group under common
				control.
					.
		
